Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/18/2022 has been entered.

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa (U.S. Patent Pub. No. 2008/0024402) of record, in view of Yoon (U.S. Patent Pub. No. 2014/0131672) of record.
	Regarding Claim 1
	FIG. 1 of Nishikawa discloses an organic light emitting diode display device, comprising: a substrate (10) having an emitting area (defined by 140) and a non-emitting area (140); an insulating layer (30) over the substrate, the insulating layer having micro lenses (formed by a plurality of convex portions of transparent layer 30) including a plurality of convex portions at the emitting; a first electrode (200) over the insulating layer; a bank (140) over the first electrode in the non-emitting area; an emitting layer (126) over the first electrode, the emitting layer extending to a top surface of the bank in non-emitting area; and a second electrode (240) over the emitting layer. 
Nishikawa is silent with respect to “a portion of the plurality of convex portions extends from the emitting area to the non-emitting area” “the first electrode is tended to toward a slanting surface of the plurality of convex portions in the non-emitting area”, and “a height of the insulating layer at the non-emitting area is greater than a height of the plurality of convex portions of the micro lens of the insulating layer at the emitting area”.
	FIG. 2 of Yoon discloses a similar organic light emitting diode display device, comprising a portion of the plurality of convex portions extends from the emitting area to the non-emitting area; the first electrode (E1) is tended to toward a slanting surface of the plurality of convex portions (interfacial surface of E1 and 113 above DE2) in the non-emitting area, and a height of the insulating layer at the non-emitting area is greater than a height of the plurality of convex portions of the insulating layer at the emitting area. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Nishikawa, as taught by Yoon. The ordinary artisan would have been motivated to modify Nishikawa in the above manner for purpose of improving response speed and power consumption (Para. 6 of Yoon).

	Regarding Claim 2
	FIG. 1 of Nishikawa discloses a color filter layer (26) corresponding to the emitting area.

	Regarding Claim 3
	FIG. 2 of Yoon discloses the plurality of convex portions extends from the emitting area to the non-emitting area, and FIG. 1 of Nishikawa discloses an edge of the color filter layer extends beyond an edge of the plurality of convex portions toward the non-emitting area, and wherein the first electrode (200) over the slanting surface of the plurality of convex portions of the non-emitting area overlaps with the color filter. Thus, modified Nishikawa discloses the claimed limitation.

	Regarding Claim 4
	FIG. 2 of Yoon discloses the plurality of convex portions extends into the non-emitting area and overlaps the bank layer in the non-emitting area. FIG. 1 of Nishikawa discloses an edge of the color filter layer (26) extends over the non-emitting area and overlaps the bank layer (140) in the non-emitting area. Thus, modified Nishikawa discloses the claimed limitation.

	Regarding Claim 5
	FIG. 2 of Yoon discloses the bank layer overlays an edge of the plurality of convex portions.

	Regarding Claim 6
	FIG. 2 of Yoon discloses a boundary between the emitting area and the non-emitting area overlaps a portion of the plurality of convex portions of the micro lenses configured to improve a light extraction efficiency.

	Regarding Claim 7
	FIG. 3 of Nishikawa discloses a plurality of convex portions (34) arranged in a line along a first direction and staggered along a second direction.

Claims 8-9 rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa and Yoon, in view of Kim (U.S. Patent Pub. No. 2014/0332762).
	Regarding Claim 8
	Nishikawa as modified by Yoon discloses Claim 1. 
Yoon as modified by Yoon is silent with respect to “the insulating layer further includes at least one wall in the emitting area, and wherein a top portion of the at least one wall is directly contacted to the emitting layer in the emitting area”.
	FIG. 2 of Kim discloses a similar organic light emitting diode display device, wherein the insulating layer further includes at least one wall (wall of BP) in the emitting area, and wherein a top portion of the at least one wall is directly contacted to the emitting layer (EML) in the emitting area. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Nishikawa, as taught by Kim. The ordinary artisan would have been motivated to modify Nishikawa in the above manner for purpose of increasing intensity of output light (Para. 6 of Kim).

	Regarding Claim 9
	FIG. 2 of Kim discloses portions of the first electrode (E1) around the at least one wall (wall of BP) are electrically connected to each other in the emitting area.

Claim Objection
Claims 15 and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to Claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892